DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/22 has been considered by the examiner.

Drawings
The drawings  received on 06/09/22 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,396,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the claimed invention.

Application No. 17/836,746
US Patent No. 10,396,781
Claim 1. A method for controlling a switching circuit, comprising: providing a bridge rectifier comprising a positive output and a negative output; controlling a gate of a field effect transistor (FET) using a control signal, wherein a source of the FET is connected to the negative output of the bridge rectifier and a drain of the FET is connected to the positive output of the bridge rectifier through a load; electrically combining a first circuit input and a second circuit input through a first resistor-diode pair and a second resistor-diode pair to limit current flowing to the gate of the FET; and electrically connecting a diode between the negative output of the bridge rectifier and the gate of the FET.  
Claim 2. The method of claim 1 wherein the diode is a Zener diode to limit a voltage to the gate of the FET below a maximum voltage rating of the FET.  
Claim 5. The method of claim 1 wherein the control signal is provided, based on a logic input signal, by an isolator electrically connected to the gate of the FET.  
Claim 16. A method for a switching circuit comprising: providing a bridge rectifier to receive voltage inputs; providing an optical isolator to receive a logic input signal and generate an output signal based on the logic input signal; providing a field effect transistor (FET) with a source connected to a negative output of the bridge rectifier, a drain connected to a positive output of the bridge rectifier through a load, and a gate driven by the output signal of the optical isolator;    providing first and second resistors connecting the voltage inputs to the gate of the FET through first and second diodes, wherein the first and second resistors and the first and second diodes limit current flowing to the gate of the FET; and providing a Zener diode connected to the gate of the FET to limit voltage to the gate of the FET below a maximum voltage rating of the FET.  

Claim 3. The method of claim 1 wherein the control signal is provided, based on a logic input signal, by a transistor electrically connected to the gate of the FET across the diode.  
Claim 17. The method of claim 16, further comprising providing a control circuit with a control transistor to electrically connect the gate of the FET to the source of the FET when the control transistor is ON thereby turning OFF the FET.  

Claim 4. The method of claim 3 further comprising: providing a pull-up resistor between the combined inputs and a gate of the transistor to further limit the current flowing to the gate of the FET.  
Claim 23. The method of claim 17, further comprising providing a pull-up resistor connected between the first and second diodes and a base of the control transistor.  

Claim 6. The method of claim 1 wherein the control signal is provided by a transistor electrically connected between the gate of the FET and an isolator, the isolator controlling the transistor to provide the control signal based on a received logic input signal.  
Claim 17. The method of claim 16, further comprising providing a control circuit with a control transistor to electrically connect the gate of the FET to the source of the FET when the control transistor is ON thereby turning OFF the FET.  

Claim 7. The method of claim 6 wherein the isolator controls the transistor to electrically connect the gate of the FET to the source of the FET to open the FET and electrically connect the drain of the FET to the source of the FET to close the FET.  
Claim 17. The method of claim 16, further comprising providing a control circuit with a control transistor to electrically connect the gate of the FET to the source of the FET when the control transistor is ON thereby turning OFF the FET.  

Claim 8. The method of claim 1 further comprising: filtering noise from the combined inputs through a first capacitive circuit.  
Claim 19. The method of claim 17, further comprising providing the control circuit with a first capacitor to filter noise from the first and second diodes and a second capacitor to maintain the gate of the FET at a positive voltage.  

Claim 9. The method of claim 1 further comprising: maintaining a positive voltage at the gate of the FET through a second capacitive circuit.  

Claim 19. The method of claim 17, further comprising providing the control circuit with a first capacitor to filter noise from the first and second diodes and a second capacitor to maintain the gate of the FET at a positive voltage.  

Claim 10. The method of claim 1 wherein the bridge rectifier maintains the source of the FET at a negative voltage value and the drain of the FET at a positive voltage value.  
24. The method of claim 16, further comprising maintaining the FET source at a negative voltage and the FET drain at a positive voltage.     

Claim 11. A switching circuit, comprising: a bridge rectifier comprising a positive output and a negative output; a field effect transistor (FET) comprising a source, a gate, and a drain, using a control signal, the source of the FET electrically connected to the negative output of the bridge rectifier and the drain of the FET electrically connected to the positive output of the bridge rectifier; an electrically combined node comprising a first circuit input through a first resistor- diode pair and a second circuit input through a second resistor-diode pair to limit current flowing to the gate of the FET; and a diode electrically connecting between the negative output of the bridge rectifier and the gate of the FET.  
Claim 12. The switching circuit of claim 11 wherein the diode is a Zener diode to limit a voltage to the gate of the FET below a maximum voltage rating of the FET.  
Claim 15. The switching circuit of claim 11 further comprising: an isolator electrically connected to the gate of the FET providing a control signal, based on a logic input signal, to the gate of the FET.  
Claim 1. A high speed switching circuit, comprising: a bridge rectifier to receive voltage inputs; an optical isolator to receive a logic input signal and generate an output signal based on the logic input signal; a field effect transistor (FET) with a source connected to a negative output of the bridge rectifier, a drain connected to a positive output of the bridge rectifier through a load, and a gate driven by the output signal of the optical isolator; first and second resistors connecting the voltage inputs to the gate of the FET through first and second diodes, wherein the first and second resistors and the first and second diodes limit current flowing to the gate of the FET; and a Zener diode connected to the gate of the FET to limit voltage to the gate of the FET below a maximum voltage rating of the FET.  

Claim 13. The switching circuit of claim 11 further comprising: a transistor electrically connected to the gate of the FET across the diode, the transistor providing a control signal, based on a logic input signal, to the gate of the FET.  
Claim 2. The circuit of claim 1, further comprising a control circuit with a control transistor to electrically connect the gate of the FET to the source of the FET when the control transistor is ON thereby turning OFF the FET.  

Claim 14. The switching circuit of claim 13 further comprising: a pull-up resistor between the combined node and a gate of the transistor to further limit the current flowing to the gate of the FET.  
Claim 8. The circuit of claim 2, further comprising a pull-up resistor connected between the first and second diodes and a base of the control transistor.  

Claim 16. The switching circuit of claim 11 further comprising: a transistor electrically connected between the gate of the FET; and an isolator, the isolator controlling the transistor to provide a control signal to the gate of the FET based on a received logic input signal.  
Claim 2. The circuit of claim 1, further comprising a control circuit with a control transistor to electrically connect the gate of the FET to the source of the FET when the control transistor is ON thereby turning OFF the FET
Claim 17. The switching circuit of claim 16 wherein the isolator controls the transistor to electrically connect the gate of the FET to the source of the FET to open the FET and electrically connect the drain of the FET to the source of the FET to close the FET.  
Claim 2. The circuit of claim 1, further comprising a control circuit with a control transistor to electrically connect the gate of the FET to the source of the FET when the control transistor is ON thereby turning OFF the FET
Claim 18. The switching circuit of claim 11 further comprising: a first capacitive circuit filtering noise from the combined node.  
Claim 4. The circuit of claim 2, wherein the control circuit further comprises a first capacitor to filter noise from the first and second diodes and a second capacitor to maintain the gate of the FET at a positive voltage.  

Claim 19. The switching circuit of claim 11 further comprising: a second capacitive circuit maintaining a positive voltage at the gate of the FET.  
Claim 4. The circuit of claim 2, wherein the control circuit further comprises a first capacitor to filter noise from the first and second diodes and a second capacitor to maintain the gate of the FET at a positive voltage.  

Claim 20. The switching circuit of claim 11 wherein the bridge rectifier maintains the source of the FET at a negative voltage value and the drain of the FET at a positive voltage value.
Claim 9. The circuit of claim 1, wherein the bridge rectifier maintains the FET source at a negative voltage and the FET drain at a positive voltage.  








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flynn et al. (US 11,387,827 B2) disclose a high speed switching solid state relay circuit.
Flynn et al. (US 10,924,110 B2) disclose a high speed switching solid state relay circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838